NUMBER 13-07-156-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JAMES M. MOFFITT, JR., ET AL.,                                             Appellants,

                                           v.

KOSHI KUMAR AND ALBERTO GONZALEZ,                                           Appellees.


  On appeal from the 206th District Court of Hidalgo County, Texas.



                        MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza and Benavides
                  Memorandum Opinion Per Curiam

      This matter is before the Court on a second verified motion to dismiss the appeal

for want of prosecution filed by appellee, Koshi Kumar. According to appellee’s motion,

appellant, who is proceeding pro se in this matter, has failed to comply with this Court’s

order of November 29, 2007, requiring appellant to (1) submit a written designation of the
reporter's record to the court reporter, (2) make arrangements to pay for the reporter's

record, and (3) certify compliance with Rules 34.6(b)(1) and 35.3(b) of the Texas Rules of

Appellate Procedure to this Court no later than December 21, 2007. According to

appellee’s motion, appellant has failed to make payment arrangements for the reporter’s

record and has further failed to file his appellate brief in this matter.

       On March 24, 2008, the Clerk of this Court notified appellant that his brief in the

above cause was due on May 18, 2007, and notified him that the appeal would be

dismissed for want of prosecution if, within ten days from the date of receipt of the Court’s

letter, appellant reasonably explained the failure and the appellee was not significantly

injured by the appellant's failure to timely file a brief. See TEX . R. APP. P. 38.8(a)(1).

Appellant has not responded to this Court’s notice.

       The Court, having examined and fully considered the documents on file, appellee’s

motion to dismiss, and appellant's failure to (1) comply with this Court’s order and

directives, (2) timely order a reporter’s record, and (3) file his appellate brief in this matter,

is of the opinion that appellee’s motion to dismiss should be granted. Accordingly, we

GRANT the motion to dismiss. The appeal is hereby DISMISSED FOR WANT OF

PROSECUTION. See TEX . R. APP. P. 42.3(a),(c).

                                                                   PER CURIAM

Memorandum Opinion delivered and
filed this the 12th day of June, 2008.




                                                2